Citation Nr: 0305823	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for prostate 
adenocarcinoma, currently evaluated as 60 percent disabling.  

2.  Entitlement to a compensable rating for malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for prostate 
adenocarcinoma and assigned a total (100 percent) schedular 
rating for the disorder from March 2002, to be reduced to 40 
percent from July 2002.  The rating decision also denied the 
veteran's claim for a compensable rating for malaria.  The RO 
later determined that the award of a total schedular rating 
for prostate adenocarcinoma was erroneous and retroactively 
assigned the 40 percent rating from March 2002.  In December 
2002 the RO increased the rating for prostate adenocarcinoma 
to 60 from March 2002.  


REMAND

The veteran indicated in a VA Form 9, Appeal to the Board of 
Veterans' Appeals, dated in October 2002 that he wished to 
appear at a videoconferencing hearing at the local office 
before a Member of the Board in connection with his appeal.  

The file must therefore be returned to the RO so that a 
videoconferencing hearing can be scheduled.  See 38 C.F.R. 
§ 20.703 (2002).  Accordingly, the case is remanded to the RO 
for the following action:  

The RO should take the necessary steps to 
schedule the veteran for a 
videoconferencing hearing before the 
Board.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

